Case: 18-10524   Date Filed: 01/10/2019   Page: 1 of 7


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10524
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:17-cr-00096-WKW-WC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus


CAMERON JAMES GLENN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (January 10, 2019)

Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 18-10524     Date Filed: 01/10/2019   Page: 2 of 7


      Cameron James Glenn pled guilty to one count of being a felon in

possession of a firearm and ammunition, 18 U.S.C. § 922(g)(1). At sentencing, the

district court calculated Glenn’s recommended range under the Sentencing

Guidelines as 33 to 41 months’ imprisonment but imposed an upward variance and

sentenced him to 48 months’ imprisonment. Glenn now appeals his sentence. He

argues that his sentence is procedurally unreasonable because the district court

failed to provide a sufficient explanation for why it imposed a variance and

substantively unreasonable because the district court unreasonably focused on and

exaggerated his criminal history, while ignoring factors that would have supported

a shorter sentence. We affirm because the district court set forth a sufficient

explanation of its decision to impose the variance and we cannot say that Glenn’s

48-month sentence lies outside the range of reasonable sentences dictated by the

facts of the case.

       “To be upheld on appeal, a sentence must be both procedurally and

substantively reasonable.” United States v. Rodriguez, 628 F.3d 1258, 1264 (11th

Cir. 2010). We review the reasonableness of a sentence under a deferential abuse

of discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). “A district

court abuses its discretion when it: (1) fails to afford consideration to relevant

factors that were due significant weight, (2) gives significant weight to an improper

or irrelevant factor, or (3) commits a clear error of judgment in considering the


                                           2
               Case: 18-10524       Date Filed: 01/10/2019     Page: 3 of 7


proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en

banc) (internal quotation marks omitted). The party challenging the sentence bears

the burden of showing it is unreasonable. United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010).

       First, Glenn argues that his sentence is procedurally unreasonable because

the district court failed to provide a sufficient justification for its upward variance.1

A district court commits a significant procedural error if it fails “to adequately

explain the chosen sentence—including an explanation for any deviation from the

Guidelines range.” Gall, 552 U.S. at 51. The district court must give an

explanation that is sufficient to allow for “meaningful appellate review.” Id. at 50.

       Here, the district court adequately explained why it imposed the variance.

The district court stated that it had considered Glenn’s criminal history, other facts

related to Glenn’s history, his mother’s testimony, and letters that Glenn submitted

to the court. The district court explained that it had weighed various § 3553(a)

factors, including Glenn’s history and characteristics as well as the need to reflect

the seriousness of the offense, to promote respect for the law, to protect the public

from further crimes, to provide adequate deterrence, to provide Glenn with needed

correctional treatment in the most effective manner, and to avoid unwarranted



       1
        We assume that Glenn adequately preserved a challenge to the procedural
reasonableness of his sentence.

                                             3
                 Case: 18-10524        Date Filed: 01/10/2019       Page: 4 of 7


sentencing disparities among defendants. Because the district court’s explanation

is sufficient to allow for meaningful appellate review, there was no procedural

error.

         Having determined that the district court’s sentencing decision is

procedurally sound, we next consider the substantive reasonableness of Glenn’s

sentence. When reviewing a sentence for substantive reasonableness, we examine

the totality of the circumstances, including “whether the statutory factors in

§ 3553(a) support the sentence in question.” 2 United States v. Gonzalez, 550 F.3d
1319, 1324 (11th Cir. 2008). “We will not second guess the weight (or lack

thereof), that [a district court] accorded to a given factor as long as the sentence is

reasonable in light of all the circumstances presented. United States v. Snipes,

611 F.3d 855, 872 (11th Cir. 2010). We may vacate a sentence only if we firmly

believe that the district court “committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable



         2
          Under § 3553(a), the district court is required to impose a sentence “sufficient, but not
greater than necessary, to comply with the purposes” of the statute. These purposes include the
need to: reflect the seriousness of the offense, promote respect for the law, provide just
punishment, deter criminal conduct, protect the public from the defendant’s future criminal
conduct, and effectively provide the defendant with educational or vocational training, medical
care, or other correctional treatment. 18 U.S.C. § 3553(a)(2). The court must also consider the
nature and circumstances of the offense, the history and characteristics of the defendant, the
kinds of sentences available, the applicable guidelines range, the pertinent policy statements of
the Sentencing Commission, the need to avoid unwarranted sentencing disparities, and the need
to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).


                                                 4
               Case: 18-10524     Date Filed: 01/10/2019   Page: 5 of 7


sentences dictated by the facts of the case.” Irey, 612 F.3d at 1190 (internal

quotation marks omitted). We may not set aside a sentence “merely because we

would have decided that another one is more appropriate.” Id. at 1191.

      Glenn argues that in weighing the § 3553(a) factors, the district court

considered only one factor, his history and characteristics, and failed to give

meaningful consideration to the other § 3553(a) factors, which, Glenn contends,

weighed in his favor. We agree with Glenn that “a district court’s unjustified

reliance on any one § 3553(a) factor” may be indicative of an unreasonable

sentence. United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006) (internal

quotation marks omitted). But “[d]istrict courts have broad leeway in deciding

how much weight to give to prior crimes the defendant has committed.” United

States v. Rosales-Bruno, 789 F.3d 1249, 1261 (11th Cir. 2015). “Placing

substantial weight on a defendant’s criminal record is entirely consistent with

§ 3553(a) because five of the factors it requires a court to consider are related to

criminal history.” Id. at 1263; see also United States v. Early, 686 F.3d 1219, 1223

(11th Cir. 2012) (concluding that it was not an error of judgment to give “great

weight” to the defendant’s “substantial criminal history”).

      We cannot say that the district court unjustifiably relied on one factor here.

True, in imposing an upward variance, the district court gave great weight to

Glenn’s criminal history. Although Glenn asserts that the district court’s focus on


                                           5
                  Case: 18-10524        Date Filed: 01/10/2019        Page: 6 of 7


his criminal history means that it gave great weight to only one § 3553(a) factor

(his history and circumstances), his criminal history was relevant to other

§ 3553(a) factors including the need to: promote respect for the law, provide

adequate deterrence, and protect the public. 3 See 18 U.S.C. § 3553(a)(2)(A)-(C).

Indeed, the record shows that the district court expressly considered each of these

§ 3553(a) factors when it imposed the upward variance.

       Glenn also challenges the district court’s assessment of his history and

characteristics as “incomplete and one-sided in a number of respects.” Appellant’s

Br. at 21. Glenn takes particular issue with the district court’s statement that he

had “26 serious encounters” with the police before reaching the age of 25. Doc. 50

at 3.4 Glenn contends that the district court overstated his criminal history because

not all of his interactions with police were “serious.” He asserts that at least some

of the interactions were minor because they involved, among other things,

misdemeanor or traffic offenses or incidents where the charges ultimately were

dismissed or nol prossed.

       Even if Glenn is correct that not all his prior interactions with police qualify

as “serious encounters,” we still are not left with the firm and definite conviction



       3
          In addition, Glenn’s criminal history potentially could be relevant to “the need to avoid
unwarranted sentence disparities among defendants with similar records who have been found
guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).
       4
           Citations in the form “Doc. #” refer to numbered entries on the district court’s docket.

                                                   6
              Case: 18-10524     Date Filed: 01/10/2019   Page: 7 of 7


that the district court erred in imposing an upward variance in this case. By the

time he turned 25, Glenn had an extensive criminal history: he had been arrested

multiple times on charges involving drugs and/or weapons and had repeatedly fled

from law enforcement. In imposing the upward variance, the court considered and

weighed Glenn’s mitigating circumstances against his extensive criminal history

and the facts that he had “very little” work history, had an admitted drug habit, had

been engaged in drug dealing, and was a gang member. Doc. 50 at 37. In

addition, the court imposed a sentence that was well below the statutory maximum

of 10 years. Regardless of whether we would have done the same thing if we had

been the sentencing court, Glenn’s 48-month sentence was within the bounds of

the district court’s substantial sentencing discretion and thus reasonable. See Gall,
552 U.S. at 51.

      AFFIRMED.




                                          7